Exhibit 10.1



















April 30, 2009




Gary Granoff, President

Elk Associates Funding Corp.

747 Third Avenue

New York, NY  10017




Re:

Line Letter for $352,000.00 Line of Credit




Dear Mr. Granoff::




Israel Discount Bank of New York (“IDB”) is pleased to advise you that it is
prepared to renew its existing line of credit to Elk Associates Funding Corp.
(the “Borrower”), a corporation organized and in good standing under the laws of
the State of New York, an uncommitted discretionary demand line of credit
(“Line” or “Credit Facility”) in the maximum principal amount of $352,000.00, as
part of a co-lending facility with Bank Leumi (and junior indebtedness extended
by the Small Business Administration (“SBA”)), subject to the following terms
and conditions of this line letter agreement (“Line Letter”) used forth below:




Borrower may utilize this Line until October 31, 2009 (the “Expiration Date”);
 provided, however, that Borrower acknowledges the continuing availability of
this Line is at all times subject to IDB’s sole and absolute discretion, and
nothing in this Line Letter, the Note (as defined below) or any other documents
relating to this Line Letter, or the enumeration in this Line Letter or the Note
of specific events of default, conditions and/or covenants shall be construed to
qualify, define or otherwise limit IDB's right, power, or ability, at any time,
under applicable law, to (a) cancel this Line without prior notice, (b) demand
payment of the entire outstanding principal amount, accrued interest and other
fees and expenses due under this Line and the Note or (c) deny any extension of
credit under this Line.  Borrower agrees that Borrower's breach of or default
under any enumerated obligations or conditions is not the only basis for demand
to be made or for a request for an extension of credit to be denied, as
Borrower's obligation to make payment shall at all times remain a demand
obligation. Notwithstanding anything in this Line Letter to the contrary, this
Line Letter does not create a commitment or obligation to lend by IDB and
Borrower acknowledges that IDB has no obligation to lend.




Credit Facility:

IDB establishes for the benefit of the Borrower the uncommitted Credit Facility
pursuant to which IDB may, in its sole discretion and pursuant to the Borrower’s
requests, make advances under a revolving credit line (“Revolving Credit Line”
as further described below in subparagraph (a)) in the aggregate amount of the
lesser of: (i) $352,000.00; or (ii) IDB’s pro rata share of the Borrowing Base
(“Maximum Credit Amount”).  Subject to such availability, such extensions of
credit shall be available under the Line and limited to the following sublimits:

(a)

Revolving Credit Line.  Advances under the Revolving Credit Line shall be
evidenced by IDB’s Demand Grid Promissory Note (the “Note”) in the principal
amount of $352,000.00.  Any advance under the Line made at the discretion of IDB
shall be in an amount not less than $100,000.00.  




Purpose:

The purpose of the Credit Facility shall be for working capital.




Interest and

Interest.

Principal

Payments:

(a)

Rate.  Each advance under the Revolving Credit Line shall bear interest at a
rate of interest established by IDB as its prime rate of interest, as determined
by IDB from (the “Prime Rate”), plus a margin of 100 basis points. Any change in
the Prime Rate shall take effect on the date of the change in the Prime Rate; or

(b)

Interest Payments.  Interest on the unpaid principal balance of the Note from
time to time outstanding shall be payable monthly pursuant to the terms of the
Note.

(c)

Interest Rate Floor.  There shall be an interest rate floor

  of 4.50% for all borrowings under the Credit Facility.

Principal.

Prior to the Expiration Date and further provided that no Event of Default has
occurred, the unpaid principal amount due under the Line may be repaid and
reborrowed in accordance with and pursuant to the terms of the Note.




All amounts of interest, principal and other fees and other charges shall be
payable no later than the Expiration Date, or upon the occurrence and
continuation of an Event of Default.




Borrowing Base:

As noted above, the Maximum Credit Amount for the Credit Facility shall be the
lesser of: (i) $352,000.00; or (ii) IDB’s pro rata share of the Borrowing Base.
 The Borrowing Base shall mean that amount of Bank debt plus SBA debt not to
exceed:




a)

80% of eligible receivables (less than 90 days past due) taxi loans, and
diversified loans, or assets acquired, excluding all bank syndicated loans, plus

b)

70% of ineligible taxi loans where such loans are less than 70%

of medallion values, plus

c)

50% of delinquent diversified loans secured by first liens, real

estate owned equity investments or leased assets acquired,   plus

d)

30% of other assets, and loans with second mortgages on real

estate, plus

e)

60% of all bank syndicated loans.




Fees and

Charges:

Other fees and charges applicable to the Credit Facility are set forth on
Schedule 1.  Additionally, other fees may be applicable to deposit accounts and
other financial products and services offered by IDB, which are set forth in
separate account agreements and schedules applicable to such accounts and
products, and are subject to change.




Collateral:

The Credit Facility shall be secured by (i) a perfected first priority security
interest in all assets and personal property of the Borrower, whether now owned
or hereafter acquired, pursuant to IDB’s General Security Agreement, duly filed
UCC financing statements and such other and further documentation as IDB
determines necessary in its discretion and (ii) an assignment of that certain
time deposit designated to account no.     5045755   in the name of Borrower
(“Time Deposit”). /s/KL




Guarantees:

The following guarantors (each, a “Guarantor”, collectively, “Guarantors”) shall
guarantee the full and prompt repayment of all loans, extensions of credit and
financial accommodations provided under the Credit Facility together with
interest and costs thereon pursuant to IDB’s Guaranty Agreement (the
“Guarantee”). In addition, the Line shall be guaranteed by all subsidiaries
hereafter formed or acquired by the Borrower and each such new subsidiary shall
execute a Guarantee promptly after the Bank’s request therefore.




Name

Address

Ameritrans Capital Corp.

747 Third Avenue

New York, NY 10017




























Covenants and

Conditions:

The Credit Facility is subject to the following financial covenants and
conditions:




1.

No Change of Name.  The Borrower shall not change its name without the prior
written consent of IDB.

2.

Compliance; Existence.  The Borrower shall comply with laws and contractual
obligations, payment of obligations and preserve its existence.

3.

Time Deposit.  From and after May 31, 2009, the value of the Time Deposit shall
at all times equal at least 100% of the principal, interest, fees and other
charges outstanding to IDB under the Credit Facility at the time in question
(the “Minimum Value”).  If at any time, or from time to time, the Time Deposit
has an aggregate value of less than the Minimum Value, then, the Borrower shall
pledge and/or assign, to IDB, and grant a security interest in such additional
collateral by opening an additional Time Deposit held by IDB for the account of
Borrower to increase the aggregate value of the Time Deposits to the Minimum
Value, or else the Borrower shall within three (3) days after demand by the IDB
pay cash to IDB to be credited to the principal, interest, fees and other
charges outstanding under the Credit Facility in an amount equal to the
difference between the Minimum Value less the then value of the Time Deposit.

Conditions

Precedent:

Prior to the Borrower’s initial and each subsequent request for an advance or
financial accommodation under the Credit Facility, it shall have provided to IDB
the following:




1.

Payment of all fees, expenses and charges invoiced by IDB;

2.

Satisfactory completion of standard due diligence, including Know Your Customer
procedures, searches and reports required by IDB, including the Field Exam
confirming parameters of Borrowing Base, with all costs for the account of the
Borrower;

3.

Receipt of satisfactory financial statements and projections for the current
fiscal year, which reflect compliance with all covenants of this Line Letter;

4.

The Borrower shall open and maintain its operating deposit accounts with IDB;
and

5.

The absence of any action, suit, investigation or proceeding pending or
threatened in any court of before any arbitrator or governmental authority that
purports (a) to materially and adversely impact the Borrower, its subsidiaries
or any  Guarantor, or (b) to affect any transaction contemplated hereby or the
ability of the Borrower, its subsidiaries or any Guarantor to perform their
respective obligations under the Credit Facility.

ial

Financial

Information:

The Borrower agrees that, so long as any obligations under the Credit

      Facility remain outstanding, the Borrower shall furnish to IDB:




1.

Within 90 days after the end of each of its fiscal years, the financial
statements of the Borrower dated as of the end of the reported fiscal year,
which shall be audited by a certified public accountant acceptable to IDB and be
without material exception or qualification, along with consolidating schedules
of the Borrower;

2.

Within 45 days of the fiscal quarter ending 3/30, 9/30 and 12/31 the financial
statements of the Borrower dated as of the end of the reported fiscal quarters.
These statements may be prepared by management;

3.

Signed monthly Borrowing Base Certificates by the 20th of the following month in
form satisfactory to IDB and an accounts receivable aging report, including a
roll forward of accounts receivable reflecting sales, collections and credits
for the prior month and such other information as IDB may require; and

4.

Notice of default, litigation, proceedings or investigations, and material
changes in accounting or financing reporting practices.




Examinations:

The Borrower shall allow representatives of IDB to examine any of its books,
records and collateral, at any reasonable time.  Examinations will normally take
place once a year but may be done more frequently at IDB’s discretion and shall
be for the account of the Borrower.




Documentation:

The utilization of the Credit Facility will be subject to the execution and
delivery to IDB of such agreements, documents, instruments, and certificates as
may be requested by IDB and its counsel to evidence the Credit Facility,
guarantees, security interests and other matters relating to the Credit Facility
in form and substance satisfactory to IDB and its counsel, in their sole
discretion.  The loan documents shall contain normal and customary default
provisions, as applicable.  Reasonable legal fees and costs shall be for the
account of the Borrower.

Negative

Covenants:

The Borrower is prohibited from: (i) incurring additional debt; (ii) granting
liens (except as set forth in any intercreditor agreement to which IDB is a
party); (iii), entering into agreements for joint ventures, mergers or sales of
all or substantially all of Borrower’s assets; (iv) guaranteeing the
indebtedness of other persons or entities; (v) making loans and advances to
officers and related entities; (vi) entering into transactions with affiliates;
or (vii) making material changes in the nature of its business.  




USA Patriot Act:

To comply with applicable law, the Borrower, Guarantors and beneficial owners of
the Borrower and Guarantor shall provide IDB with verifiable information
including: name, address, and corporate tax identification number, date of birth
and social security number (if an individual) and other information.  This
information may be shared with government agencies and regulators as required by
applicable law.  The Borrower further confirms and represents that it is in
compliance with all applicable terms and conditions under the USA PATRIOT Act.

General

Information:

The Borrower shall supply IDB with other such information, reports, and
statements as it may reasonably request, and agrees to cooperate with IDB in
order to comply with the terms and conditions of this Line Letter.

Events of

Default:

The following shall constitute events of default (“Events of Default”) under the
Line, entitling IDB to pursue all rights and remedies available under the loan
documents and applicable law:




1.

Nonpayment of principal or interest due under the Credit Facility;

2.

Nonpayment of fees or other amounts due under the Credit Facility and such
nonpayment is not cured within 5 business days from the due date;

3.

Any representation or warranty providing to have been materially incorrect when
made or confirmed;

4.

Failure to perform or observe covenants set forth in the loan documents within 5
business days from such failure;

5.

Commencement of a bankruptcy or insolvency proceeding against the Borrower or
Guarantors (and, in cases of an involuntary proceeding only, such action is not
dismissed within 20 days);

6.

Actual or asserted invalidity of any loan document related to the Credit
Facility;

7.

Change in control or ownership of Borrower; and

8.

Any other Events of Default set forth in the Note.

General

Indemnity:

Borrower shall indemnify IDB, its affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel of any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party, Borrower, its affiliates or any Guarantor
arising out of, in connection with, or as a result of the execution and delivery
of the loan documents for the Credit Facility or any related agreement or
instrument contemplated, the performance by the parties to the loan documents or
their respective obligations under such agreements or the consummation of the
transactions contemplated by such agreements.

Waiver;

Jurisdiction:

IT IS UNDERSTOOD AND AGREED THAT IN THE EVENT OF ANY LITIGATION OR ACTION
ARISING OUT OF OR RELATING TO THE CREDIT FACILITY OR THEIR BANKING RELATIONSHIP,
THE UNDERSIGNED PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY AND
CONSENT TO THE JURISDICTION OF THE COURTS OF (I) THE STATE OF NEW YORK OR (II)
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK.  No waiver of any terms or conditions of
this Line Letter or any other loan documents shall be effective unless set forth
in writing and executed by the Borrower and officers of IDB.




Applicable Law:

This Letter and the terms and conditions contained herein are to be construed
according to and governed by the internal laws of the State of New York.




Acceptance:

By signing below, the Borrower and Guarantors agrees to the terms and conditions
set forth in this Line Letter, which terms may not be amended or modified unless
in a writing executed by the Borrower and IDB.  The Guarantors unconditionally
and irrevocably waive notice of any such amendments or modifications.




Please indicate your agreement and acceptance of the foregoing by signing and
returning the enclosed copy of this letter by April 30, 2009.  Should you have
any questions, please contact the undersigned at your convenience at (212)
551-8228.




Very truly yours,




ISRAEL DISCOUNT BANK OF NEW YORK




By: ____/s/ Kenneth Lipke _________________      




Name:  

Kenneth Lipke
















Title:

First Vice President




By: ____/s/ Jeffrey Ackerman ___________      

Name:

Jeffrey Ackerman




Title:

Senior Vice President







AGREED AND ACCEPTED:




Borrower:




ELK ASSOCIATES FUNDING CORP.







By:  ___/s/ Gary Granoff __________




Name:

Gary Granoff




Title:

President











ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC

511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500

 




[P:\JKS\ELK\LINE LETTER - REDLINED]




Exhibit 10.1







Guarantor:




AMERITRANS CAPITAL CORP.







By:  _/s/ Gary C. Granoff _________________




Name: Gary C. Granoff




Title:  CFO, Managing Director and Chairman











2




ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC

511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500

                                 [P:\JKS\ELK\LINE LETTER - REDLINED]]




Exhibit 10.1







Schedule 1




(Loan Fees1)




Description of Fee, Charge or Premium

Amount

Audit Confirmation Fee (administrative costs associated with each responses to
auditors, accountants and other professionals)

$50.00

Custodial Monitoring Fee (payable $5,000 quarterly)

$20,000 per annum

Field Exam Fee (Annual) (to be paid directly to field examiner)

Actual Fees

Late Payment Premium (imposed after ten days from due date)2

Greater of: (a) 5% of Late Payment Amount; or (b) $200.00

Legal Fee (actual fees for IDB’s counsel, or market rate for IDB’s in-house
counsel, for services rendered to and costs incurred by IDB in connection with
the review and preparation of loan documents and other banking related services)

$350.00

Overadvance Fee (administrative costs associated with each advance exceeding
approved Maximum Credit Amount)

$500.00

Small Item Advances (for each advance under the credit facility that is less
than $100,000)

$150.00

Small Item Paydowns (for each principal paydown under the credit facility that
is less than $100,000)

$150.00





FOOTNOTES

1 This Schedule of Loan Fees is applicable to the subject Line and supplements
all other schedules of fees and charges, as may be amended and updated by the
Bank from time to time, for financial services and products offered by Bank.
 The Schedule does not including additional fees that may become due and payable
upon a Default or an Event of Default.

2 The Late Payment Premium is a separate from and in addition to the payment of
any default rate of interest due under the subject credit facility.





3




ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC

511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500

                                 [P:\JKS\ELK\LINE LETTER - REDLINED]]


